                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                        Case No. 20-52558

KENT CULP,                                                    Chapter 7

            Debtor.                                           Judge Thomas J. Tucker
_________________________________/

                OPINION REGARDING CHAPTER 7 TRUSTEE’S MOTION
                   TO CONFIRM THAT 2018 FEDERAL TAX REFUND
                   IS PROPERTY OF THE ESTATE IN ITS ENTIRETY

         This case came before the Court for two hearings, on June 30, 2021 and on July 28, 2021,

on the motion filed by the Chapter 7 Trustee, entitled “Trustee’s Motion to Confirm 2018 Federal

Tax Refund is Property of the Estate In Its Entirety” (Docket # 49, the “Motion”). The Debtor

objected to the Motion, and counsel for the Trustee and counsel for the Debtor appeared at each

of the hearings, by telephone. At the conclusion of the July 28, 2021 hearing, the Court took the

Motion under advisement.

         The Court has considered all of the facts, arguments, and authorities presented by the

parties in their filed papers and at the hearings. For the reasons that follow, the Court will grant

the Trustee’s Motion.

         All of the facts relevant to the Motion are undisputed. The Debtor, Kent Culp, filed this

Chapter 7 bankruptcy case on December 23, 2020. Before the petition date, the Debtor and his

non-filing spouse, Conni Culp, filed a joint federal income tax return for 2018. In that tax return,

the Culps claimed and requested a tax refund of $13,825.00. After the petition date, the Internal

Revenue Service sent a check to the Chapter 7 Trustee, dated April 15, 2021, representing the

2018 tax refund, in the total amount of $14, 415.09, which includes interest of $590.09.

         In the Motion, the Trustee contends that the entire 2018 tax refund, including the interest

portion, is property of the bankruptcy estate in this case. The Debtor disagrees, and contends that
   20-52558-tjt      Doc 79     Filed 07/29/21     Entered 07/29/21 15:29:58        Page 1 of 5
only 50 percent of the refund amount is property of the bankruptcy estate, while the other 50

percent is the property of the Debtor’s non-filing spouse, Conni Culp.

        The Trustee and the Debtor agree that the 2018 tax refund is property of the bankruptcy

estate in this case, to the extent the right to the tax refund was the property of the Debtor, Kent

Culp, as of the bankruptcy petition date, rather than the property of the Debtor’s non-filing

spouse, Conni Culp. See generally Araj v. Kohut (In re Araj), 371 B.R. 240, 243 (E.D. Mich.

2007) (citations omitted) (“Tax refunds based upon earnings or losses prior to the date of a

bankruptcy are considered the property of the bankruptcy estate.”) (quoting United States v.

Michaels, 840 F.2d 901, 901-02 (11th Cir. 1988)).

        The dispute between the parties1 concerns the method by which the Court should allocate

ownership of the tax refund, as between the Debtor (and therefore the bankruptcy estate) and his

non-filing spouse. As described by a recent case from another judicial district, there are at least

four primary approaches that bankruptcy courts have taken “to determine the portion of joint tax

refunds to which a debtor’s estate is entitled when a joint return has been filed with a non-debtor

spouse.” In re McInerney, 609 B.R. 497, 503 (Bankr. N.D. Ill. 2019). The McInerney case

described and discussed in detail all of the approaches.

        The Debtor contends that the Court should apply the approach that is often referred to as

the “50/50 Rule.” The McInerney case described that approach, which it ultimately rejected, as

follows:

                The minority approach . . . applies the “50/50 Rule” to allocate a
                joint tax refund equally between the spouses, regardless of tax
                withheld, income produced, or credits applied. The 50/50 Rule

        1
          The parties are the Chapter 7 Trustee and the Debtor. The Debtor’s non-filing spouse, Conni
Culp, did not file any response to the Trustee’s Motion, and did not appear at either of the hearings on
the Motion, either in person or through counsel. And the Debtor’s counsel stated that he does not
represent Conni Culp.

                                                    2
   20-52558-tjt      Doc 79      Filed 07/29/21      Entered 07/29/21 15:29:58          Page 2 of 5
               creates a presumption that each spouse contributed equally to the
               household, including nonmonetary contributions, and that, thus, the
                joint tax refund should be apportioned equally between the
               spouses. Some courts find that the presumption of equal
               ownership may be rebutted by demonstrating that the couple’s
               “present conduct or history of financial management” suggests
               separate fiscal affairs. At least one court has disagreed, explaining
               that equal ownership of a tax refund may be rebutted only by
               evidence of “a domestic relations court order or an enforceable,
               written, prepetition contract between the spouses designating
               alternative ownership of the refund.”

McInerney, 609 B.R. at 504 (citations omitted). The Debtor has cited cases that support the

50/50 Rule, including the often-cited case of In re Innis, 331 B.R. 784, 789 (Bankr. C.D. Ill.

2005). As both Innis and McInerney recognized, this is the minority rule. See McInerney, 609

B.R. at 504; Innis, 331 B.R. at 786.

       In unpublished opinions and oral bench opinions, several of the bankruptcy judges in this

district have adopted and applied the 50/50 Rule in the past. And the undersigned judge did so in

a bench opinion and order in a case decided in 2008. See, e.g., In re Marble, Case No. 09-40146

(Bankr. E.D. Mich. Dec. 28, 2009), rev’d in part on other grounds, No. 10-10367, 2010 WL

3198901 (E.D. Mich. Aug. 12, 2010) (Docket # 36 at 4) (Shapero, J.); In re Lindner, Case No.

08-71386 (Bankr. E.D. Mich. Sept. 17, 2009) (Docket # 77 at 1-2) (Rhodes, J.); In re Connolly,

Case No. 08-42952 (Bankr. E.D. Mich. April 30, 2008) (Docket # 55-1 at 5-6) (Tr. of Hr’g on

Trustee’s Mot. To Turn Over Non-Exempt Property of the Estate) (Tucker, J.).

       Contrary to the Debtor’s position, the Chapter 7 Trustee contends that the Court should

apply the majority rule, which is known as the “Withholding Rule.” The McInerney case

described that rule, which it ultimately adopted, as follows:

               The majority of courts follows the “Withholding Rule,” under
               which the refund is allocated between spouses in proportion to
               their respective tax withholdings during the relevant tax year.


                                                 3
   20-52558-tjt     Doc 79     Filed 07/29/21     Entered 07/29/21 15:29:58        Page 3 of 5
               Fundamental to the Withholding Rule is the premise that the filing
               of a joint tax return does not change the property rights between
               the spouses. Rather, courts employing the Withholding Rule have
               explained that spouses who jointly file tax returns have separate
               legal interests in any overpayment, “‘the interest of each depending
               upon his or her relative contribution to the overpaid tax.’” Indeed,
               “[a] tax refund essentially represents a repayment by the
               government to the taxpayer of an overpayment made by the
               taxpayer.” Accordingly, that refund is the “property” of the
               taxpayer “who earned the income and overpaid the tax.”

McInerney, 609 B.R. at 505 (citations omitted).

        The Withholding Rule has been applied by at least one of the bankruptcy judges in this

district in the past, in a pre-Code case decided under the Bankruptcy Act. And the undersigned

judge applied this rule as well, in an oral bench opinion and order in a prior case decided in 2013.

See In re Thomas, 14 B.R. 759, 764 (Bankr. E.D. Mich. 1981) (case decided under the

Bankruptcy Act) (Bobier, J.); In re Johnson, Case No. 13-51584 (Bankr. E.D. Mich. Dec. 4,

2013) (Docket # 37 at 5-6) (Tr. of Hr’g on Trustee’s Obj. to Debtor’s Claim of Exemptions,

Judge’s Ruling Only) (Tucker, J.).

        There is no binding precedent on this issue; neither the United States Supreme Court nor

the United States Court of Appeals for the Sixth Circuit has ruled on the issue. And bankruptcy

court cases from around the country have made differing rulings. While, as noted above, the

undersigned judge applied the 50/50 Rule in a 2008 bench opinion, in the Connolly case, the

undersigned judge later applied the Withholding Rule, in a 2013 bench opinion, in the Johnson

case.

        The Court has reviewed all of the cases cited by the parties, including the cases cited

above, and the Court has carefully considered all the possible approaches to this issue discussed

in the cases. These include, but are not limited to, the majority approach favoring the

Withholding Rule and the minority approach favoring the 50/50 Rule. The Court is persuaded,

                                                  4
   20-52558-tjt     Doc 79     Filed 07/29/21      Entered 07/29/21 15:29:58       Page 4 of 5
primarily by the reasoning and holding of the McInerney case, that the best and correct approach

to apply is Withholding Rule, as advocated by the Chapter 7 Trustee in this case.

       The Court will apply the Withholding Rule. In this case that means that the entire 2018

federal income tax refund is property of the bankruptcy estate. This is because it is undisputed,

and the Culps’ joint federal income tax return for 2018 clearly shows, that all of the income for

that year was earned by the Debtor Kent Culp alone, and all of the tax payments, through

withholdings and otherwise, were made by the Debtor Kent Culp alone. The Debtor’s spouse,

Conni Culp, did not earn any income and did not make any tax payments toward the federal

income tax for 2018. As a result, the entire right to the 2018 federal income tax refund was the

property of the Debtor, Kent Culp, when he filed his bankruptcy petition in this case. Thus, the

entire refund is property of the bankruptcy estate, subject to any allowed exemption that the

Debtor might have.

       For these reasons, the Court will grant the Trustee’s Motion. The Court will prepare and

enter a separate order.



Signed on July 29, 2021




                                                 5
   20-52558-tjt      Doc 79   Filed 07/29/21      Entered 07/29/21 15:29:58         Page 5 of 5
